IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CARLOS CRESPO,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3906

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.

_____________________________/

Opinion filed March 5, 2015.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Carlos Crespo, pro se, for Appellant.

Sarah Rumph, General Counsel, and Mark J. Hiers, Assistant General Counsel,
Florida Commission of Offender Review, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.